DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 04/05/2021.

The application has been amended as follows: 
Cancel claims 2 and 5.
In claim 1, line 5, after "region," INSERT - - the upper portion of the funnel body having a rounded lip continuously coupled around a perimeter of the principal opening,- -.
In claim 1, line 11, after "end" INSERT - -, the light sleeve having an inverted U-shaped profile, the proximal end being rounded, the light cavity being cylindrical- -.



Allowable Subject Matter
Claims 1, 3, 4 and 6-9 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a vaginal urinary funnel flashlight apparatus comprising: the funnel body having the upper portion having a principal opening configured to surround a female genital region, the upper portion of the funnel body having a rounded lip continuously coupled around a perimeter of the principal opening, the light sleeve having an inverted U-shaped profile, the proximal end being rounded, the light cavity being cylindrical; and a flashlight, the flashlight comprising: a flashlight body, the flashlight body being slidingly engageable within the light cavity of the light sleeve; are not disclosed. 
The closest prior art are Ziarno (US Pub. 2011/0190579) and Hearting (USPN 6758308). While Ziarno discloses an upper portion surrounding a female genital region (Fig. 1; 113 cap) and lights ([0059]) and Hearting discloses a funnel (Fig. 1; 10 funnel assembly), a light sleeve (26 handle portion), a light (Fig. 3; 66 power supply+68 light member) and a power switch (74 switch member). Neither Ziarno nor Hearting disclose or suggest in summary the funnel body having, the upper portion of the funnel body having a rounded lip continuously coupled around a perimeter of the principal opening, the light sleeve having an inverted U-shaped profile, the proximal end being rounded, the light cavity being cylindrical.

The closest prior art are Ziarno (US Pub. 2011/0190579) and Hearting (USPN 6758308). While Ziarno discloses an upper portion surrounding a female genital region (Fig. 1; 113 cap) and lights ([0059]) and Hearting discloses a funnel (Fig. 1; 10 funnel assembly), a light sleeve (26 handle portion), a light (Fig. 3; 66 power supply+68 light member) and a power switch (74 switch member). Neither Ziarno nor Hearting disclose or suggest in summary a funnel body, the funnel body having the upper portion having a principal opening configured to surround a female genital region, the upper portion of the funnel body having a rounded lip continuously coupled around a perimeter of the principal opening; a light sleeve coupled to the funnel body,  the light sleeve having the light sleeve having an inverted U-shaped profile, the proximal end being rounded; and a flashlight, the flashlight comprising: a flashlight body, the flashlight body being slidingly engageable within the light cavity of the light sleeve.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875                                                                                                                                                                                                        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875